Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12, 13, 17 are amended. Claims 20-21 are new. Claims 1-21 are pending in the application.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340).
Regarding claim 1, Fero teaches a radioisotope activity surveillance system (Col 2 ln 19-24; FIG 8 & 9), comprising: a fuel rod assembly comprising a plurality of nuclear fuel rods (Col 6 ln 50-55); a target assembly (60) comprising: a top nozzle comprising an orifice plate (64); and at least one target material rod (62) fixedly coupled to the orifice plate, wherein the at least one target material rod is slidably disposed within the fuel rod assembly (Col 6 ln 50-55); and a sensing assembly (30), the sensing assembly comprising a self-powered detector assembly (Col 3 ln 18-26) to detect radioisotope activity of the at least one target material rod material. Fero does not explicitly teach a sensing assembly defining an opening sized and configured to receive the target assembly therethrough. Haakanson teaches a sensing assembly (1, FIG 5a/b) defining an opening (2) sized and configured to receive the target assembly (8) therethrough (Pg. 14 ln 15 – pg. 15 ln 20). Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope activity surveillance system of Fero with a sensing assembly defining an opening sized and configured to receive the target assembly therethrough, as taught by Haakanson, for the purpose of detecting the activity of the target assembly over the full length of the assembly and from all directions while not having to move the assembly.
Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340), as applied to claim 1 above, and further in view of Allan (U.S. 4,284,893).
Regarding claim 2, Fero as modified does not explicitly teach the self-powered detector assembly comprises: a sensing portion comprising an emitter wire; and a signal wire electrically coupled to the emitter wire; wherein the emitter wire is made of a prompt responding gamma sensitive material and generates an electrical current when exposed to gamma radiation; and wherein the emitter wire and the signal wire are encased in an outer sheath. Allan teaches the self-powered detector assembly (Col 3 ln 36-39; FIG 1 & 2) comprises: a sensing portion comprising an emitter wire (2); and a signal wire (1) electrically coupled to the emitter wire (Col 3 ln 57-60); wherein the emitter wire is made of a prompt responding gamma sensitive material (Col 3 ln 45-55) and generates an electrical current when exposed to gamma radiation (Col 1 ln 60-65); and wherein the emitter wire and the signal wire are encased in an outer sheath (4, FIG 1&2).Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the self-powered detector assembly comprising a sensing portion comprising an emitter wire; and a signal wire electrically coupled to the emitter wire; wherein the emitter wire is made of a prompt responding gamma sensitive material and generates an electrical current when exposed to gamma radiation; and wherein the emitter wire and the signal wire are encased in an outer sheath for the purpose of utilizing a self-powered detector known in the art to detect the activity of the target isotope.
Regarding claim 3, Fero as modified does not explicitly teach the emitter wire comprises platinum. Allan teaches the emitter wire comprises platinum (Col 3 ln 45-55). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the emitter wire comprising platinum for the purpose of utilizing a material with gamma sensing properties that is long lived and resistant to high flux of neutron and gamma radiation.
Regarding claim 4, Fero as modified does not explicitly teach the signal wire is made of steel. Allan teaches the signal wire is made of steel (Col 3 ln 45-55: “iron…or alloys based on these materials”). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the signal wire made of steel for the purpose of utilizing a material that is long lived and resistant to high flux of neutron and gamma radiation.
Regarding claim 6, Fero as modified does not explicitly teach the outer sheath is filled with an electrical insulator material. Allan teaches the outer sheath is filled with an electrical insulator material (6, FIG 1&2; Col 3 ln 43). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the outer sheath filled with an electrical insulator material for the purpose of electrically insulating the emitter wire from the sheath to allow a current to flow in the emitter wire.
Regarding claim 7, Fero as modified does not explicitly teach the electrical insulator material is Magnesium Oxide (MgO). Allan teaches the electrical insulator material is Magnesium Oxide (MgO) (Col 3 ln 60-65). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with Magnesium Oxide as the insulator material for the purpose of electrically insulating the emitter wire from the sheath to allow a current to flow in the emitter wire.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340) and Allan (U.S. 4,284,893), as applied to claim 2 above, and further in view of LeVert (U.S. 4,091,288).
Regarding claim 5, Fero as modified does not explicitly teach the outer sheath is made of steel. LeVert teaches the outer sheath is made of steel (20, FIG 2; Col 2 ln 25-30). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the outer sheath made of steel for the purpose of utilizing a material that is long lived and resistant to high flux of neutron and gamma radiation.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340), as applied to claim 1 above, and further in view of Heibel (U.S. 5,745,538) hereinafter referred to as Heibel 538.
Regarding claim 8, Fero as modified does not explicitly teach the sensing assembly comprises: an inner case; an outer shielding; and a space defined therebetween to accommodate a spiral wound sensing portion of the self-powered detector assembly. Heibel 538 teaches the sensing assembly comprises: an inner case (27); an outer shielding (29); and a space defined therebetween to accommodate a spiral wound sensing portion (platinum detectors 13-19, Col 4 ln 44-48) of the self-powered detector assembly (Col 8 ln 8-12; FIG 3 & 4). Therefore it would be obvious to one of ordinary skill in the art to modify the isotope surveillance system of Fero with the sensing assembly comprising an inner case; an outer shielding; and a space defined therebetween to accommodate a spiral wound sensing portion of the self-powered detector assembly, as taught by Heibel 538, for the purpose of providing a more uniform exposure of the sensing elements.
Regarding claim 9, Fero, as modified, teaches the outer shielding is constructed of a material to shield the sensing portion emitter wire from gamma radiation originating from outside the sensing assembly (Col 4 ln 46-47: “cadmium shielded stainless steel clad activation wire 36”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340) and Heibel (U.S. 5,745,538), as applied to claim 8 above, and further in view of Heibel (U.S. 2018/0336974) hereinafter referred to as Heibel 974.
Regarding claim 10, Fero as modified does not explicitly teach the outer shielding is constructed of tungsten (W). Heibel 974 teaches the outer shielding is constructed of tungsten (W) [0025]. Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope surveillance system of Fero with the outer shielding constructed of tungsten for the purpose of shielding the sensing portion using an effective shielding material that is well known in the art.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340), as applied to claim 1 above, and further in view of Heibel 974 (U.S. 2018/0336974).
Regarding claim 11, Fero as modified does not explicitly teach the sensing assembly is connected to a handle. Heibel 974 teaches the sensing assembly (38) is connected to a handle (84, FIG 11; [0026]). Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope surveillance system of Fero with the sensing assembly connected to a handle, as taught by Heibel 974 for the purpose of positioning the sensing system to allow it to take an accurate reading of the target isotope.
Regarding claim 12, Fero as modified does not explicitly teach the handle is configured to position the sensing assembly above the target assembly containing the target material rods to be extracted from/inserted into the fuel rod assembly. Heibel 974 teaches the handle is configured to position the sensing assembly above the target assembly containing the target material rods to be extracted from/inserted into the fuel rod assembly (self-powered detector 45 spiral wound on cable drive 40 activated by handle [0007-0008], FIG 2-5). Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope surveillance system of Fero with the handle configured to position the sensing assembly above the target assembly containing the target material rods to be extracted from/inserted into the fuel rod assembly for the purpose of positioning the sensing system to allow it to take an accurate reading of the target isotope.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fero (U.S. 9,922,737) in view of Haakanson (WO 0195340), as applied to claim 1 above, and further in view of Poon (U.S. 2009/0135990).
Regarding claim 20, Fero as modified does not explicitly teach the fuel rod assembly is configured to irradiate the at least one target material rod to produce radioisotopes when the at least one target material rod is slidably disposed within the fuel rod assembly. Poon teaches the fuel rod assembly is configured to irradiate the at least one target material rod to produce radioisotopes when the at least one target material rod is slidably disposed within the fuel rod assembly [0004]. Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope surveillance system of Fero with the fuel rod assembly configured to irradiate the at least one target material rod to produce radioisotopes when the at least one target material rod is slidably disposed within the fuel rod assembly as a known method for producing certain isotopes in usable quantities.
Regarding claim 21, Fero as modified does not explicitly teach the radioisotopes comprise cobalt-60 (Co-60). Poon teaches the radioisotopes comprise cobalt-60 (Co-60) [0004]. Therefore it would be obvious to one of ordinary skill in the art to modify the radioisotope surveillance system of Fero with the radioisotopes comprising cobalt-60 as this is one of the only known ways to produce cobalt-60 in useful quantities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T NOLAN whose telephone number is (571)272-6459. The examiner can normally be reached Monday - Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JTN/Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646